Citation Nr: 1227707	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  09-39 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for claimed sleep apnea, to include as secondary to the restrictive airway disease.

2.  Entitlement to a rating in excess of 10 percent for restrictive airway disease.


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to December 1975 and September 1976 to July 1994. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board issued a decision denying this appeal in March 2011.  In October 2011, the United States Court of Appeals for Veterans Claims (Court) granted the motion for a joint remand in an October 2011 order.  The Board's March 2011 decision also included a remand of the issue of entitlement to a rating in excess of 10 percent for restrictive airway disease.  The March 2011 Remand has not been disturbed by the Court.

The Veteran presented testimony at a Board hearing in December 2010.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Law Judge (VLJ) who conducted the Veteran's December 2010 hearing is no longer with the Board.  The Veteran was informed of his right to a new Board hearing.  In April 2012, he requested a new Travel Board hearing.  The Board finds that the Veteran should be scheduled for a Travel Board hearing.  

The issues addressed in the joint motion for remand will be addressed following the Veteran's hearing.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps necessary to schedule the Veteran for a Travel Board hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


